In an action to recover damages for breach of *668an automobile lease, the plaintiff appeals (1) from an order of the Supreme Court, Nassau County (Morrison, J.), dated June 14, 1989, which, upon granting that branch of its motion which was for summary judgment, awarded it judgment in the principal sum of only $250, and denied that branch of its motion which was for a hearing to determine reasonable attorneys’ fees, and (2) as limited by its brief, from so much of an order of the same court, dated January 29, 1990, as, upon renewal and upon vacating the prior order, declined to award it summary judgment in the principal sum of $6,263.67.
Ordered that the appeal from the order dated June 14, 1989, is dismissed, as that order was superseded by the order dated January 29, 1990, made upon renewal; and it is further,
Ordered that the order dated January 29, 1990, is reversed insofar as appealed from, on the law, and that branch of the plaintiff’s motion which was for summary judgment in the principal sum of $6,263.37 is granted, and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Paragraph 10 of the lease agreement is a valid liquidated damages clause. The sums due and owing under this clause are proportionate to the injury sustained by the plaintiff since it will no longer be possible to rent or sell the vehicle (see, Barco Auto Leasing Corp. v Atlas Co., 165 AD2d 851). Therefore, the plaintiff is entitled to the sum of $6,263.37 which represents the liquidated damages. Mangano, P. J., Bracken, Brown and Balletta, JJ., concur.